TURNAGE, Judge,
dissenting.
I believe the judgment is against the weight of the evidence and the majority has failed to follow Murphy v. Carron, 536 S.W.2d 30, 32[2] (Mo. banc 1976) and Pruiett v. Wilform, 477 S.W.2d 76, 80[4-6] (Mo.1972).
The majority gives as its rationale for affirming the judgment the following statement:
Taking the direct evidence and the inferences therefrom which support the judgment of the court below, and disregarding the contrary evidence and inferences, we can only affirm the judgment of the *896trial court. Nail Boutique, Inc. v. Church, 758 S.W.2d 206, 208 (Mo.App.1988); St. Charles County v. McPeak, 730 S.W.2d 611, 612 (Mo.App.1987).
I do not agree that this is a correct statement of the law because it fails to give effect to the scope of review of a court tried case stated in Murphy. Under the majority view a judgment in any court tried case would enjoy certain affirmance if the appellate court could find any evidence and inferences to support the judgment.1 This is in conflict with Murphy. Further, this is the standard for review in a jury tried case. Murphy clearly establishes a different standard in court tried cases.
Aside from the erroneous basis for decision, the majority fails to state the evidence which it finds to support the judgment. The evidence considered by the court was as follows: Trooper Trammell testified that she had been on the highway patrol for ten years. She testified that at 3:45 a.m. she was following Wallace on Highway 50 in Jackson County; she observed Wallace driving about 55 m.p.h. when “[i]ts brake lights came on and it was jerking, like it was — the brakes were being slammed on. It did this approximately four times. And after that, it then swerved off on to the shoulder, came back on, and then it jerked back onto the shoulder.” At that point the Trooper turned on the emergency equipment and pulled in behind Wallace as he stopped on the shoulder.
Wallace testified that he was following another car with a radar detector which notified him that there was a police officer ahead. Wallace asserts that he pulled on to the shoulder in a normal fashion because he was going to urinate. He stated the Trooper came to his car window. He then testified:
She inquired about two things. The first one, she asked me why I braked four times. I responded by saying that it was not my car and the vehicle — I wasn’t used to it and — In the rash of the moment, I probably wasn't really thinking too well, but I imagine the real reason was that I — to remain at the speed limit.
In addition to that evidence the court, on remand, received a copy of a plea of guilty entered by Wallace to a charge of careless and imprudent driving arising out of the events leading up to the stop of Wallace by Trooper Trammell. Wallace never denied that he braked four times on the highway.
The majority says that Wallace contradicted the Director’s evidence in some material respects but does not elaborate. Actually the only part of Trammell’s testimony which Wallace contradicted was her statement that he pulled off and on the highway before he pulled off when she stopped him. As is plain from Wallace’s own testimony, he admitted that he braked suddenly four times on the highway before Trámmell says he pulled onto the shoulder. Certainly braking suddenly on a highway four times would be an unusual movement which would be sufficient to authorize Trammell to make a stop under Aron v. Director of Revenue, 737 S.W.2d 718, 719[1, 2] (Mo. banc 1987).
The majority has ignored the sudden braking admitted by Wallace as apparently the trial court did. In view of the admission by Wallace that he braked suddenly on the highway, it is immaterial whether or not the trial court believed that Wallace drove onto the shoulder prior to the stop.
The majority next holds that the plea of guilty to careless and imprudent driving entered by Wallace was entitled to only the weight which the trial court gave it. The weight which the trial court gave to the plea is shown by the following when the plea was offered in evidence:
*897MR. MUDD: (attorney for Wallace) Your Honor, I’m going to object to that particular exhibit. It really has no bearing on this administrative review. Specifically that was a plea agreement that was made to the charge. It was an amendment of a charge; and, again, it was made with the purpose of going upon a — on an amended charge, then avoiding the possible consequences of being found guilty on the original charge, Your Hon- or. So as our—
THE COURT: That’s right. The original — so the record will be clear, Mr. Smith. The original charge as you’ve indicated in your stipulation was a DWI charge; and at the municipal court level over at Division 108, I should say, the charge was amended pursuant to a plea bargain agreement, changed to C and I and a plea of guilty was entered rather than face a DWI charge.
* * * * * *
THE COURT: Well, if he’s charged with DWI, that’s the very issue in question, whether it was probable cause. He was not charged with careless driving in connection with operation of the vehicle as I understand it; and although the Court of Appeals has indicated that you don’t have to have an observable traffic offense, any unusual movement will be sufficient to establish probable cause to support the revocation. This case, there’s no question. It’s been stipulated that his breathalyzer would — is more than .13. And the question then is was there an unusual movement. I frankly do not see that by pleading, entering into a plea bargain agreement to reduce the DWI to careless establishes whether there was an unusual movement.
* * * * * *
MR. SMITH: (attorney for the Director) The way I understand the LaMartina case, and of course, the Court can interpret it a different way, is that it comes in as a declaration or admission against interest.
THE COURT: I would agree that that might be true if he were charged with careless driving and pled guilty to careless driving. In this case he’s charged with DWI, which is the result of later—
MR. SMITH: It’s the same ticket, Your Honor, a reduction, I would agree.
THE COURT: But in any event I’m going to make it part of the record simply — I don’t think it has any purpose other than credibility but we’ll receive it in evidence for that purpose.
There is no doubt that the trial court gave no weight to the plea, or at the most gave it no more weight than it would to a plea of guilty to a charge of disturbing the peace. While the plea is not conclusive, Pruiett holds that a plea of guilty “is a solemn confession of the truth of the charge.” 477 S.W.2d at 80[4-6]. Thus, the plea was entitled to greater weight than would be assigned to a plea in a completely unrelated case which would only go to affect the credibility of Wallace. Here, the plea was a solemn confession that at the time Wallace was stopped by Trammell he was guilty of careless and imprudent driving. The majority states that the section listed in the charge speaks of driving to the left side of the road. The transcript here is silent as to which side of the road Tram-mell observed Wallace driving when she stated that he pulled on and off the shoulder.
Certainly the solemn admission of Wallace embodied in the plea of guilty would show at the very least an unusual operation of his vehicle.
The trial court further depreciated the plea by stating that it was entered pursuant to a plea agreement. The majority places its stamp of approval upon this erroneous statement of the law. Pruiett stated that the court did not approve of an argument that a plea was not sufficient to make a submissible case “because it was a mere ‘compromise.’ ” Id. 477 S.W.2d 76, 80[4-6]. Thus, Pruiett unequivocally held that the fact that a plea is entered pursuant to a compromise or a plea agreement *898has no affect on the weight to which the plea is entitled. By holding otherwise the majority is in conflict with the holding in Pruiett.2
The testimony of Trammell that Wallace braked suddenly four times on the highway, and the admission by Wallace that he did so, is evidence of an unusual operation of his vehicle. In addition, the plea of guilty corroborates the testimony of Tram-mell that Wallace operated his vehicle in an unusual manner. Against this evidence is only the denial by Wallace that he pulled on and off the shoulder. Even if the trial court believed Wallace when he denied that he pulled on and off the shoulder, there is no denial by Wallace of his unusual operation in braking suddenly on the highway. I am firmly convinced that the judgment is against the weight of the evidence and I would reverse and direct that the decision of the Director be affirmed.

. The cases cited in support of this declaration make clear that accepting evidence which supports the judgment and rejecting contrary evidence should properly be applied only to determine if there is evidence to support the judgment. Nail Boutique at 758 S.W.2d 207-08[1-3]; St. Charles County, 730 S.W.2d at 612[1]. The evidence contrary to the judgment must be disregarded in passing on the sufficiency of the evidence because the court may not have believed such evidence.


. The majority also allows Wallace to eat his cake and have it too. Wallace escaped a charge of driving while intoxicated and the majority lets him enjoy the fruit of that benefit without having to endure any consequence of entering a plea to careless and imprudent driving.